Citation Nr: 0942110	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  05-41 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from June 1943 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue on appeal was previously before the Board in 
November 2006 as a claim of entitlement to service connection 
for residuals of a head injury with resultant headaches and 
neck injury.  In November 2006, the Board granted service 
connection only for headaches as a residual of an in-service 
head injury.  Service connection was not granted for 
residuals of a neck injury.

The Veteran appealed the Board's November 2006 decision to 
the United States Court of Appeals for Veterans Claims ("the 
Court").  In a Memorandum Decision dated May 2, 2008, the 
Court vacated that part of the Board's November 2006 decision 
which denied service connection for a neck injury and 
remanded the issue back to the Board for readjudication 
consistent with the decision.

In November 2008, the issue on appeal was again before the 
Board when it was remanded for additional evidentiary 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

In the November 2008 remand referenced above, the Board 
directed that the Veteran be scheduled for a VA examination 
to determine the nature, extent and etiology of any neck 
disorder found on examination.  A VA examination was 
conducted in February 2009.  The examiner diagnosed status 
post anterior fusion  C4 to C7.  The examiner found that it 
was at least as likely as not that the neck injury residuals 
were caused by or the result of the Veteran's active duty 
service.  The rationale was that the Veteran attributed the 
neck pain to an injury which occurred during combat.  The 
examiner noted that, although there is no specific mention of 
neck pain in the service treatment records, the records do 
describe somatic complaints.  The examiner found that there 
were no further details of what somatic complaints were being 
made.  The examiner opined that the consistent description 
linking the Veteran's combat experience with neck pain over a 
period of years gives credibility to this description.  

The Board finds that the February 2009 VA examination is not 
probative as it is based on an inaccurate factual background.  

The November 2008 remand directed that the VA examiner 
address all pertinent evidence in the claims file.  This was 
not done.  Other than pointing out the fact that there were 
no references in the service treatment records to problems 
with the Veteran's neck, the examiner did not address 
negative evidence of record.  There was only one reference in 
the service treatment records to the presence of somatic 
complaints.  Numerous complaints were recorded in the service 
treatment records, the primary one being headaches, and these 
were not labeled somatic.  Significantly, the service 
treatment records document that the Veteran reported that the 
headaches began prior to his combat service.  It was also 
noted that the Veteran complained of nervousness, shakiness 
and stomach trouble and a lack of appetite.  There were no 
reports in the service treatment records of any physical 
injuries the Veteran received as a result of trauma.  In 
fact, a March 1945 service treatment record indicates the 
Veteran reported that the only trauma to his head was at the 
age of 15 when he fell from a house and was unconscious for a 
period of time.  Another record dated the same month 
indicates that physical examination of the neck revealed that 
it was freely moveable.  The only mention in the service 
treatment records as to the presence of neck problems was 
included in a June 1945 service treatment record which 
indicated the Veteran reported he had had headaches for the 
past year almost continuously.  He indicated that the 
headaches began in the temples and radiated to the back of 
his head.  The headaches reportedly left his neck feeling 
tight and stiff.  Significantly, a physical examination 
conducted in June 1945 was silent as to problems regarding 
the neck despite the fact that it was specifically examined.  

The evidence dated immediately after the Veteran's discharge 
is silent as to complaints of, diagnosis of or treatment for 
problems with the Veteran's neck.  VA examinations conducted 
in 1946 were silent as to complaints regarding the neck.  At 
the time of a November 1946 neuropsychiatric examination, it 
was reported that there had been no change in the Veteran's 
symptoms.  He still had gastrointestinal disturbance and 
headaches which began in the temporal area, radiated 
frontally, and then passed to the occipital area.  There was 
no mention at all of the presence of neck problems.  

The Board finds that the examiner who conducted the February 
2009 VA examination should be contacted and requested to 
provide an addendum to the examination report which is 
responsive to the directions included in the Board's November 
2008 remand instructions and addresses the above negative 
evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the examiner who conducted the 
February 2009 VA examination and request 
that an addendum be prepared which 
addresses:  the fact that there was only 
one mention in the service treatment 
records of problems with the Veteran's 
neck while there were numerous complaints 
regarding other symptomatology including 
headaches which reportedly began prior to 
his combat service; the fact that physical 
examinations conducted during active duty 
failed to reflect problems with the 
Veteran's neck; the fact that the Veteran 
denied having any injuries to his head 
during active duty; the fact that the 
Veteran reported his headaches began prior 
to his combat duty; and the fact that the 
evidence dated immediately post-service is 
devoid of any evidence pertaining to 
problems with the Veteran's neck.  The 
examiner must provide an opinion as to 
whether it is likely (a more than 50% 
probability), whether it is as likely as 
not (a 50% probability) or whether it is 
unlikely (a less than 50% probability) 
that the Veteran currently experiences any 
neck injury residuals which were incurred 
in or aggravated by active duty.  If any 
opinion requested cannot be provided 
without resort to speculation, the 
examiner should so state.  A complete 
rationale for all opinions expressed must 
be provided.  If the examiner determines 
that another physical examination of the 
Veteran is required in order to provide 
the requested opinions, this should be 
scheduled and conducted.  

If the examiner who conducted the February 
2009 VA examination is not available, 
schedule the Veteran for a VA examination 
by a suitably qualified health care 
professional to determine the nature, 
extent, and etiology of any neck disorder 
found on examination.  The claims folder 
must be made available to the examiner for 
review of pertinent documents therein and 
the examiner must annotate the examination 
report to indicate that such review had 
been conducted.  The examiner must provide 
an opinion as to whether it is likely (a 
more than 50% probability), whether it is 
as likely as not (a 50% probability) or 
whether it is unlikely (less than a 50% 
probability) that the Veteran currently 
experiences any neck injury residuals 
which were incurred in or aggravated by 
the Veteran's active duty service.  For 
purposes of the opinion, the examiner 
should assume that the Veteran was 
involved in an explosion during active 
duty when the tank he was in hit a mine.  
The examiner should address all the 
pertinent evidence in the claims file and 
reconcile, to the extent possible, any 
conflicting opinions regarding the 
existence and etiology of any neck 
disorder.  The examiner must address:  the 
fact that there was only one mention in 
the service treatment records of problems 
with the Veteran's neck while there were 
numerous complaints regarding other 
symptomatology including headaches which 
reportedly began prior to his combat 
service; the fact that physical 
examinations conducted during active duty 
failed to reflect problems with the 
Veteran's neck; the fact that the Veteran 
denied having any injuries to his head 
during active duty after the purported 
combat injury; the fact that the Veteran 
reported his headaches began prior to his 
combat duty; and the fact that the 
evidence dated immediately post-service is 
devoid of any evidence pertaining to 
problems with the Veteran's neck.  

A complete rationale for all opinions 
expressed must be provided.  If any 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state.

2.  After completion of the above and any 
additional development of the evidence 
that may be deemed necessary, readjudicate 
the claim.  If the decision remains 
adverse to the Veteran, provide him and 
his representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, as appropriate.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

